Dismiss and Opinion Filed August 13, 2018




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-18-00707-CR

                            THE STATE OF TEXAS, Appellant
                                        V.
                          MOHAMMAD UMAIS HASHIM, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-83661-2017

                              MEMORANDUM OPINION
                          Before Justices Francis, Fillmore, and Whitehill
                                    Opinion by Justice Francis
       Before the Court is the State’s August 1, 2018 motion to dismiss the State’s appeal. We

grant the motion. We dismiss this appeal.




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
180707F.U05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 THE STATE OF TEXAS, Appellant                    On Appeal from the 366th Judicial District
                                                  Court, Collin County, Texas
 No. 05-18-00707-CR       V.                      Trial Court Cause No. 366-83661-2017.
                                                  Opinion delivered by Justice Francis,
 MOHAMMAD UMAIS HASHIM,                           Justices Fillmore and Whitehill
 Appellee                                         participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered August 13, 2018.




                                            –2–